Bicknell, C.
The judgment in this case ought to be reversed, for the, reasons stated in Carr v. The Town of Fowler, ante, p. 590. The material facts in the two cases are substantially alike, and they involve the same 'legal principles.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, -that the judgment of the court-below be. and the same is hereby, in all things reversed, at the costs of the appellee, and that this case bo remanded, with instructions to the court below to sustain the demurrers to the complaint.